Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 8-10, 14-15, 17-18 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al (Pub. No.: U.S. 2010/0191071 A1) in view of Liao et al (U.S. Pub No: 2017/0337682 A1). 
           Regarding claim 1, Anderson discloses a method for determining an acceptable surgical plan for a subject using long term pathology prediction, comprising: (i) receiving, at a processor, (a) a spinal surgical plan that is to be performed on an operative region of a subject; (b) clinically relevant quantitative data of the subject (see page 1, paragraphs, [0004-0005] the present disclosure provides devices, systems, and methods for diagnosing, treating, and/or tracking medical conditions and, in particular, spinal disorders. Based on outcome modeling a treatment plan for the current patient is selected. The database includes information collected from one or more medical treatment studies. In some instances, the medical treatment studies include general spinal treatment and outcome studies, spine trauma studies, lumbar spine studies, cervical spine studies, spinal deformity studies, and/or other studies. In some embodiments, the database also includes patient characteristic, measurement, and pathology information, including information from diagnostic tests. In some embodiments, some or all of the steps of the method are performed electronically, such as over a computer network. The selected treatment for the patient and its outcome are provided to a database and/or a medical study in some instances. In some embodiments, the prior treatments and the administered treatments include “spinal surgical” procedures);
           and (c) image data corresponding to pre-operative three-dimensional images of a spinal region of interest of the subject, the spinal region of interest comprising the operative region (see page 5, paragraph, [0061], for example, in the context of spinal disorders the method 20 provides treatment options that include spinal implants and related surgical techniques for correcting the spinal disorder. The evaluation step 22 includes obtaining information from the patient. Such information may include standard information on the physical characteristics and condition of the patient. Such options are geared toward helping to determine an appropriate treatment, as disclosed herein, and also include goals as to post-operative mobility, activity, or relative deformity; pre-operative condition; prior surgeries or other treatments; or other factors.
           Also page 15, paragraphs, [0126-0127], appropriate treatment, as disclosed herein, and could include goals as to post-operative mobility, activity or relative deformity, pre-operative condition, prior surgeries or other treatments, or other factors. The information may also include weighting or come or all factors so as to emphasize one or more factors as the analysis of potential treatments is performed. [0127] In addition, radiographs (e.g. x-rays, MRI images, CT scans) or other images can be taken of the current patient (block 272). Data from these images are taken via software, and in the illustrated embodiment 3-D modeling, measurement, and simulation software is used to generate a three-dimensional model of the patient's spine (block 274), patient measurement software is used to calculate a global balance (block 276), and radiographic measurement software is used to measure the images);
           (ii) determining, with the processor and based on the image data, an existing relationship between adjacent vertebrae of selected pairs of vertebrae within the spinal region of interest, the selected pairs of vertebrae being located both within and outside of the operative region (see page 3, paragraph, [0018] in another embodiment, a method of selecting a spinal implant and its parameters is provided. The method includes introducing a plurality of sensors adjacent to a pair of vertebrae defining a spinal joint and monitoring a motion sequence of the spinal joint with the plurality of sensors. The method also includes analyzing the monitored motion sequence of the vertebrae to detect an initial problem in the motion sequence of the spinal joint. The method includes determining a parameter for an implant for correcting the initial problem in the motion sequence of the spinal joint. Finally, the method also includes identifying at least one spinal implant with the parameter for correcting the initial problem in the motion sequence of the spinal joint);
           (iii) predicting, with the processor and based on the existing relationships and the spinal surgical plan, a post-operative relationship between the adjacent vertebrae of at least some of the selected pairs of vertebramethod includes determining a parameter for an implant for correcting the initial problem in the motion sequence of the spinal joint. Finally, the method also includes identifying at least one spinal implant with the parameter for correcting the initial problem in the motion sequence of the spinal joint. Also see abstract, a method of patient “assessment”, treatment, and outcome modeling is disclosed. The method includes obtaining patient characteristic information from a current patient, defining a plurality of therapeutic factors based on the characteristic information of the current patient, and weighting the therapeutic factors. The method also includes “accessing” at least one database having medical records of prior patients, the medical records including prior patient characteristic information, prior patient treatment plan, and prior patient outcome, comparing the weighted factors of the current patient to the medical records of the prior patients to identify one or more relevant prior patient records, and retrieving at least a portion of the relevant prior patient records, the portion including at least the prior patient treatment plan and the prior patient outcome. The method also includes performing a simulation of at least one of the prior patient treatment plans based on the current patient's characteristic information and selecting a treatment plan for the current patient);
           post-operative pathology data on any pathology types developed by the patient; and input data comprising at least one of (a) pre- operative image data associated with the patient, (b) post-operative image data associated with the patient, (c) clinically relevant quantitative data associated with the patient, or (d) a surgical plan associated with the patient; (v) obtaining, with the processor and from the database, one or more data sets, from the plurality of data sets, that share a similarity with respect to at least one of the spinal surgical 2Attorney Docket No. 10259-13-PCT-CIPU.S. Application No. 16/509,630 plan, the clinically relevant quantitative data of the subject, the existing relationship, or the predicted post-operative relationship (see above, also pages 1-2, paragraphs, [0008-0010] the method also includes weighting the therapeutic factors and accessing at least one database having records of prior patient treatments. The records including prior patient therapeutic factors, treatment plans, and treatment outcomes. The method also includes comparing the therapeutic factors of the current patient with the prior patient therapeutic factors in the records of the database to identify prior patients with similar therapeutic factors and retrieving from the database at least a portion of one or more records of prior patients with similar therapeutic factors. Finally, the method includes identifying available treatment options for the current patient based at least in part on the records of the prior patients with similar therapeutic factors.
           Also page 2, paragraph, [0009] In another embodiment, a system for identifying available treatment options for a current patient having an increased likelihood of success is provided. The system includes at least one local database having a plurality of records of prior local patients. The records of the prior local patients includes patient characteristic information, treatment information, and outcome information. The system also includes at least one remote database having a plurality of records of prior remote patients. The records of the prior remote patients includes patient characteristic information, treatment information, and outcome information. The system also includes at least one processing system operatively connected to the local and remote databases. The at least one processing system includes a diagnostic module, a modeling module, and a treatment module. The diagnostic module is configured to receive and weight current patient information, compare the current patient information to the plurality of records of in the local and remote databases, and retrieve records of prior patients with similar characteristic information from the local and remote databases. 
           Finally paragraph, [0010] a method for identifying available treatment options is provided. The method includes accessing at least one database having records of prior patients. The records include prior patient treatment plans and treatment outcomes. The method also includes identifying prior patients with similar characteristics to a current patient and retrieving from the database at least a portion of the records of prior patients with similar characteristics to the current patient. The portion of the records retrieved includes the treatment plans and treatment outcomes of the prior patients with similar characteristics. Finally, the method includes identifying successful treatment plans of prior patients based on the treatment outcomes);
           (vi) determining, with the processor and using the one or more data sets, one or more correlations between the post-operative pathology data and the input data; (vii) predicting, based on the one or more correlations and the similarity, a risk of the subject post-operatively developing any of the pathology types; and (viii) inputting, by the processor, the predicted risks into an artificial intelligence engine to yield an overall risk of the subject developing one or more pathology types (see above, also page 1, paragraph, [0007] in another embodiment, a method for pathology assessment, treatment and outcome modeling includes obtaining a plurality of therapeutic factors from a current patient, including information of at least one of the patient's characteristics, the patient's pathology, and one or more possible therapeutic outcomes, weighting the factors, accessing at least one database having records of prior treatments for patients having “similar pathologies”, comparing the factors to information in the records, retrieving from one or more of the records most relevant to the weighted factors, at least a portion of each of the records, the portions including information regarding the outcome of an administered treatment, and selecting a treatment for the current patient based at least in part on said outcome information. 
           Also page 5, paragraphs, [0059-0060] Referring again to FIG. 1, the system 10 includes a treatment module 16, and a post-treatment feedback module 18. In some embodiments, the system 10 is a spinal disorder diagnostic and treatment system. In that regard, the system 10 is utilized by physicians, surgeons, medical assistants, and/or other medical personnel to diagnose motion disorders, model patient-specific treatment plans, plan and deliver treatment to the patient, acquire feedback regarding the effectiveness of the treatment, modify the treatment as needed, track patient results based on treatment plans, and/or continuously improve patient treatment by “correlating” successful treatment plans with specific patient symptoms or characteristics related to the motion disorders. As described below, the system 10 provides communication between medical personnel (physicians, surgeons, therapists, medical assistants, etc.), patients, and/or medical device manufacturers. Also, the system 10 is particularly adapted for providing a platform for executing the methods described below. Referring to FIG. 2, shown therein is a flow chart illustrating a method 20 for diagnosing, treating, and monitoring a patient according to another aspect of the present disclosure. The method 20 begins at step 22 with evaluation of the patient. The evaluation determines whether the patient should be subjected to the subsequent steps of the method 20. In that regard, the evaluation may vary depending on the types of treatments contemplated by the method 20. For example, in some embodiments the method 20 is based predominantly on surgical treatments. In such embodiments, the evaluation at step 22 focuses on determining whether the patient is a potential candidate for the available surgical treatments. If the evaluation at step 22 indicates that the patient is not a candidate for the available surgical treatments (e.g., due to age or other factors) (risk), then the subsequent steps of the method 20 are not performed. 
           Also page 6, paragraph, [0064] based on the response to the diagnostic questions 78, imaging data 80, and/or other types of patient analysis, the patient can be grouped into a classification at step 82. In some embodiments, the classification 82 is by type of injury or medical condition. In other embodiments, the classification 82 is based on other patient factors. In some embodiments, the classification 82 is at least partially based on a treating physician or other medical personnel's preferences. It is contemplated that, in some embodiments, each classification is further subdivided into groups based on factors such as the severity of the condition, age, health, and/or other factors. In some embodiments, the classifications and groupings are based on factors identified in clinical studies and/or past patient treatments as being indicators of success for the available treatment options. A general determination can be made regarding whether the patient is a candidate for the available treatment options based on the grouping and classifications. In that regard, it is contemplated that each classification or grouping defines an inclusion group that indicates that the patient is a candidate for an available group of treatment options. If the patient is not a candidate for the available treatment options then the method 20 terminates. If, however, it is determined that the patient is a candidate for the available treatment options, then the method 20 continues with step 24.
           Also, page 19, paragraphs, [0147-0148], as an examples of the different types of prior patient data sets include a particular physician's own prior patients; an aggregated collection of patients from multiple physicians, hospitals, and/or studies; patients from specific medical personnel, such as a renowned physician, a mentor, a consultant, or other medical personnel; and/or a patient wizard using a probabilistic matching system (i.e., grouping of patients with similar attributes to the current patient). In some embodiments, the treating physician or other medical personnel at least partially defines or selects the parameters of the prior patient data set to be used. In some embodiments, the prior patient data set is a collection of prior patients having similar medical conditions, medical histories, and/or patient profiles to the current patient. The prior patient data sets include the selected treatment plans and relative success of those plans for the prior patients. Accordingly, the current patient's physical characteristics and attributes can be compared to prior patients with similar characteristics and attributes. Then, the one or more treatment options that have been successful for prior patients with characteristics and attributes similar to the current patient may be identified. another example, the treatment options are sorted or ranked based on the likelihood of success of the treatment plan based on the data for previous patients having a similar profile to the current patient. Similarly, in some embodiments the treatment options are sorted or ranked based on the previous procedures performed by the treating physician/surgeon and the relative success of those procedures. Based on the comparisons to prior patient data, physician preferences, and likelihood of success a specific treatment plan is selected for the patient).
           However regarding claim 1, Anderson discloses (see page 6, paragraph, [0064] based on the response to the diagnostic questions 78, imaging data 80, and/or other types of patient analysis, the patient can be grouped into a “classification” at step 82. The classification 82 is by type of injury or medical condition. In other embodiments, the “classification” is based on other patient factors. In some embodiments, the classification 82 is at least partially based on a treating physician or other medical personnel's preferences. It is contemplated that, in some embodiments, each classification is further subdivided into groups based on factors such as the severity of the condition, age, health, and/or other factors. In some embodiments, the classifications and groupings are based on factors identified in clinical studies and/or past patient treatments as being indicators of success for the available treatment options.   
           Also page 6, paragraph, [0067-0068] the data from the imaging study is provided to one or more software applications at step 86 in order to derive further information and/or new views of the imaging data. Generally suitable software packages will be capable of one or more of 2-D radiographic measurement and analysis; 3-D modeling, reconstruction, and kinematic simulation; therapy modeling or simulation; and outcome simulation. Examples of such software include the Montreal 3D Radiographic Modeling, Measurement and Surgery Simulation software ("Montreal software"); the TruBalance patient measurement software ("TruBalance software")( artificial intelligence); and the DRPro radiographic measurement software offered by PhDx eSystems, Inc. of Albuquerque. Other brands or types of software for obtaining, analyzing, or otherwise handling patient data may be used in addition to or instead of one or more of the software applications mentioned above for one or more of the data categories. Also, multiple software applications may be applied to a given set of data. It is understood that data from each study can be assembled together prior to submission to such software, or each study can be treated individually.
           But does not explicitly state, “an artificial intelligence engine”.
           For this feature, Liao, in the same field of “see page 3, paragraphs, [0020-0022] FIG. 8 illustrates exemplary registration results for spine computed tomography (CT) and cone beam CT (CBCT) registration and cardiac CT; illustrates a comparison of supervised deep reinforcement learning and unsupervised deep reinforcement learning for 2D/2D spine image registration; and FIG. 10 illustrates a method for deformable registration of medical images using an intelligent artificial agent according to an embodiment of the present invention.
           Also see abstract, methods and systems for image registration using an intelligent artificial agent are disclosed. In an intelligent artificial agent based registration method, a current state observation of an artificial agent is determined based on the medical images to be registered and current transformation parameters. Action-values are calculated for a plurality of actions available to the artificial agent based on the current state observation using a machine learning based model, such as a trained deep neural network (DNN). The actions correspond to predetermined adjustments of the transformation parameters. 
           Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art at the time the invention was made to modify 
Anderson invention according to the teaching of Liao because to combine “comparing the weighted factors of the current patient and images of the spine of a patient using 3-D modeling (artificial intelligence), reconstruction and outcome simulation, that is taught by Anderson and further procedure that discloses “registration task between a specific type of imaging modality pairs, using a trained artificial agents”, taught by Liao, would provide an improved method for predicting and comparison of spinal surgery planning and outcomes that specifically uses artificial intelligence, classifiers like deep neural networks and convolutional neural networks.
           Regarding claim 2, Anderson discloses the method of claim 1, further comprising outputting the overall risk for one or more pathology types for the subject (see page 16, paragraph, [0133] With the above described embodiments, an algorithm, or expert system to provide medical personnel involved with patient care a modelization technique for optimizing the treatment of the patient. Such optimization is created through assessment factors (e.g. characteristics of the patient and desired goals), treatment factors (e.g. efficacy or invasiveness), and outcome factors (e.g. desired post-operative condition) relative to a pathology of a patient's condition. Such a treatment algorithm can be derived from a compilation of aggregated study data to which weighted factors selected by medical professionals are applied. The weighted factors are provided as options in answering questions in one or more study questionnaires. From those weighted factors and the aggregated data, it is contemplated that medical professionals may identify a representative or simulated patient from within the aggregated data set. Once that particular patient or data simulating a particular patient is found, the professional may model a variety of clinical outcomes parameters based on a set of initial conditions and proposed treatment alternatives. Each proposed treatment alternative will provide a likely outcome or a range of likely outcomes, and the medical professional can evaluate the treatment alternatives and their risk and rewards. With the clinical outcomes modeled and the results displayed with respective confidence intervals or levels for each outcome related to the particular treatment options, the medical personnel can make the appropriate decisions for treating the patient with a balanced trade-off of parameters important to them. Importantly, the medical personnel's decision can be made from actual patient data relative to a similar condition that represents their particular patient's problem).
           Regarding claim 8, Anderson discloses the method of claim 1, wherein one or more of the existing relationships or predicted post-operative relationships between selected pairs of vertebrae involves characteristics of a disc between a vertebral pair (see claim 1, also page 3, paragraph, [0018] in another embodiment, a method of selecting a spinal implant and its parameters is provided. The method includes introducing a plurality of sensors adjacent to a pair of vertebrae defining a spinal joint and monitoring a motion sequence of the spinal joint with the plurality of sensors. The method also includes analyzing the monitored motion sequence of the vertebrae to detect an initial problem in the motion sequence of the spinal joint. The method includes determining a parameter for an implant for correcting the initial problem in the motion sequence of the spinal joint. Finally, the method also includes identifying at least one spinal implant with the parameter for correcting the initial problem in the motion sequence of the spinal joint).
           Regarding claim 9, Anderson discloses the method of claim 1, wherein the pre-operative three-dimensional images of the spinal region of interest of the subject comprise at least one of CT images, MRI images, X-ray images, or dynamic motion capture images (see page 6, paragraph, [0065], also page 16, paragraph, [0127] in addition, radiographs (e.g. x-rays, MRI images, CT scans) or other images can be taken of the current patient (block 272). Data from these images are taken via software, and in the illustrated embodiment 3-D modeling, measurement, and simulation software is used to generate a three-dimensional model of the patient's spine (block 274), patient measurement software is used to calculate a global balance (block 276), and radiographic measurement software is used to measure the images (block 278). An additional step that can be used is to measure the radiographs and/or the 3-D images generated by the software at block 274 with additional measurement software (block 280). In some instances, software known as Clindexia is utilized at block 280. Generally, these software applications of blocks 274, 276, 278, and 280 transform the raw images into mathematical or other forms that can easily be compared via a computer or similar machine to images or other data from a database (e.g. database 250 of FIG. 17) that have been similarly transformed).
           Regarding claim 10, Anderson discloses the method of claim 1, wherein the clinically relevant quantitative data of the subject comprises at least one of (i) past medical history, (ii) age, (iii) BMI, (iv) gender, (v) comorbidity, (vi) ethnicity, or (vii) current clinical status, at least one of which is derived from qualitative data (see page 6, paragraph, [0064] based on the response to the diagnostic questions 78, imaging data 80, and/or other types of patient analysis, the patient can be grouped into a classification at step 82. In some embodiments, the classification 82 is by type of injury or medical condition. In other embodiments, the classification 82 is based on other patient factors. In some embodiments, the classification 82 is at least partially based on a treating physician or other medical personnel's preferences. It is contemplated that, in some embodiments, each classification is further subdivided into groups based on factors such as the severity of the condition, age, health, and/or other factors. In some embodiments, the classifications and groupings are based on factors identified in clinical studies and/or past patient treatments as being indicators of success for the available treatment options. A general determination can be made regarding whether the patient is a candidate for the available treatment options based on the grouping and classifications. In that regard, it is contemplated that each classification or grouping defines an inclusion group that indicates that the patient is a candidate for an available group of treatment options. If the patient is not a candidate for the available treatment options then the method 20 terminates. If, however, it is determined that the patient is a candidate for the available treatment options, then the method 20 continues with step 24).
           Regarding claim 17, Anderson discloses the method of claim 1, wherein the one or more data sets in step (v) comprise at least one data set for which a source of the similarity is the (a) pre-operative image data associated with the patient or the (d) surgical plan associated with the patient, and at least one data set for which the source of the similarity is the (b) 5Attorney Docket No. 10259-13-PCT-CIPU.S. Application No. 16/509,630 post-operative image data associated with the patient (see claim 1, also page 2, paragraphs, [0009-0010] in another embodiment, a system for identifying available treatment options for a current patient having an increased likelihood of success is provided. The system includes at least one local database having a plurality of records of prior local patients. The records of the prior local patients includes patient characteristic information, treatment information, and outcome information. The system also includes at least one remote database having a plurality of records of prior remote patients. The records of the prior remote patients includes patient characteristic information, treatment information, and outcome information. The system also includes at least one processing system operatively connected to the local and remote databases. The at least one processing system includes a diagnostic module, a modeling module, and a treatment module. The diagnostic module is configured to receive and weight current patient information, compare the current patient information to the plurality of records of in the local and remote databases, and retrieve records of prior patients with similar characteristic information from the local and remote databases. A method for identifying available treatment options is provided. The method includes accessing at least one database having records of prior patients. The records include prior patient treatment plans and treatment outcomes. The method also includes identifying prior patients with similar characteristics to a current patient and retrieving from the database at least a portion of the records of prior patients with similar characteristics to the current patient. The portion of the records retrieved includes the treatment plans and treatment outcomes of the prior patients with similar characteristics. Finally, the method includes identifying successful treatment plans of prior patients based on the treatment outcomes).
           With regard to claims 14, 15, 18 and 21-23, the arguments analogous to those presented above for claims 1, 2, 8, 9, 10 and 17,  are respectively applicable to claims 14, 15, 18 and 21-23.  

Allowable Subject Matter
Claims 3-7, 11, 13 and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
June 5, 2022